ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Nevarez, 2012 IL App (1st) 093414




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    DANIEL NEVAREZ, Defendant-Appellant.



District & No.             First District, First Division
                           Docket No. 1-09-3414


Filed                      March 30, 2012


Held                       Defendant’s conviction and enhanced sentence for first degree murder
(Note: This syllabus       were upheld over his arguments that the trial court erred in denying his
constitutes no part of     motion to suppress, that his sixth amendment right to counsel of his
the opinion of the court   choice was violated and that the sentence enhancement for personally
but has been prepared      discharging the firearm that caused the victim’s death violated Apprendi,
by the Reporter of         since the warrant for a search of an apartment building that belonged to
Decisions for the          defendant’s grandfather remained in effect for the two days required to
convenience of the         find the victim’s body, defendant failed to establish a legitimate
reader.)
                           expectation of privacy in the apartment searched that would permit him
                           to contest the search, the trial court did not abuse its discretion in refusing
                           to allow an attorney who had previously represented defendant’s father
                           to represent defendant, especially when the State indicated it would call
                           the father as a witness for the State, and Apprendi did not require the
                           State to plead the sentence-enhancing facts in the indictment.



Decision Under             Appeal from the Circuit Court of Cook County, No. 08-CR-04115; the
Review                     Hon. Dennis J. Porter, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Samuel E. Adam, of Chicago (Sam Adam, of counsel), for appellant.
Appeal
                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Susan
                           R. Schierl Sullivan, and Veronica Calderon Malavia, Assistant State’s
                           Attorneys, of counsel), for the People.


Panel                      JUSTICE ROCHFORD delivered the judgment of the court, with
                           opinion.
                           Presiding Justice Hoffman and Justice Karnezis concurred in the
                           judgment and opinion.


                                             OPINION

¶1          A jury convicted defendant, Daniel Nevarez, of first degree murder and he was sentenced
        to 85 years’ imprisonment, which included a 25-year enhancement for personally discharging
        the firearm that proximately caused the victim’s death. 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West
        2010). On appeal, defendant contends the trial court erred by: (1) denying his motion to
        suppress; (2) denying his sixth amendment right to be represented by the counsel of his
        choice; and (3) imposing the 25-year sentence enhancement in violation of Apprendi v. New
        Jersey, 530 U.S. 466 (2000). We affirm.
¶2          The victim, Eric Kaminski, disappeared on February 5, 2004. Almost four years later, on
        December 30, 2007, police unearthed his body from the floor of an uninhabited apartment
        building during the execution of a search warrant. The State subsequently indicted defendant
        with two counts of first degree murder.
¶3          Defendant filed a motion to suppress. During the hearing on the motion, Detective
        Patrick Golden testified he obtained the search warrant on December 28, 2007, and that it
        was premised on interviews he conducted that day with Rachael Gonzalez, defendant’s
        girlfriend at the time of the victim’s disappearance, and her father, Arturo. In her interview,
        Ms. Gonzalez stated that approximately four years earlier, defendant and his friend, Joseph
        Rodriguez, whom she identified from a photo array, dug and placed the victim’s remains in
        a hole in the interior floor of a basement apartment at defendant’s father’s (Salvador
        Nevarez’s) apartment building at 2248 W. Coulter Street in Chicago.
¶4          The next day, December 29, 2007, sometime between 10 a.m. and 11 a.m., Detective
        Golden began to execute the search warrant at 2248 W. Coulter Street, accompanied by
        numerous police personnel from various departments. The apartment complex consisted of
        two buildings. The search concentrated only on the first building, which, in turn, consisted
        of four rental apartments–front and rear basement apartments, and front and rear first-floor

                                                 -2-
       apartments. The focal point of the search, the rear basement apartment, was a small, one-
       bedroom rental unit, approximately 600 square feet, with separate front and back entrances.
       In addition to the bedroom, the apartment contained a small kitchen and bathroom area, and
       a front room farther down a hallway, with a “sitting area” off to the side into which the front
       door opened.
¶5         Although Detective Golden testified that Mr. Nevarez was the owner of the apartment
       complex, the original search team did not gain access to the building through him. Instead,
       after knocking and receiving no answer, they forcibly entered the rear basement apartment
       through the back door sometime between 11 p.m. and 12:30 a.m.
¶6         Upon entering, they encountered a rental “very obvious[ly]” in rehab. There were
       unmounted kitchen cabinets on the kitchen floor and obvious signs of just-completed work:
       drywall, painting, trim, and a newly installed tile floor. There were numerous power tools,
       compressors, and carpentry tools. The remains of a never-installed furnace were sitting in the
       front room and the front door contained burn marks, presumably from someone using a blow
       torch to try to remove paint from the door. The bedroom contained a 6-foot by 3-foot closet,
       but no furniture, bed or even a sleeping bag. There were only tools and a dog cage in the
       bedroom.
¶7         Half the apartment contained a plywood subfloor, and the other half, including the
       bedroom and front room, had a newer-poured cement subfloor overlaid by laminate tile.
       Detective Golden testified that, prior to this, “it obviously was a wood-based floor through
       the entire apartment” that had “extensive rotting damage.”
¶8         The original search team unsuccessfully inspected the cement floor for any indications
       regarding the specific location of the body. They were joined in the late afternoon by Officer
       Bertuca and his German shepherd named “Stitch,” which was trained in cadaver retrieval
       (hereinafter, sometimes referred to as the cadaver dog). Officer Bertuca suggested that the
       search team core-drill holes in the cement to release any potential gases or odors created from
       the decomposition of the body, thereby facilitating Stitch’s search. Thus, the rescue unit of
       the Chicago Fire Department (hereinafter, Rescue Unit) joined the search team in the late
       evening hours of December 29, 2007, and core-drilled the entire cement subfloor throughout
       the apartment about every foot with a high-powered drill. The process took several hours.
¶9         Afterward, everyone left the apartment except for Officer Bertuca and Stitch, who
       searched for a possible “hit” from the cement slab. Stitch went into the bedroom, lay down
       on all fours, stuck his snout inside one of the core-drilled holes, and stayed there. Officer
       Bertuca told Detective Golden that Stitch’s behavior indicated the cadaver remains were
       somewhere in the apartment, but that it did not mean there was a body right at the spot where
       Stitch was lying.
¶ 10       The Rescue Unit excavated the bedroom floor for some four or five hours. The bedroom
       floor was “pretty thick,” consisting of layers of approximately five or six inches of cement,
       crushed stone, and then black dirt. Additionally, the excavators also encountered and had to
       break through electrical conduit and PVC drain tiles under the entire cement subfloor
       throughout the apartment. The rescue team and the original search team used power
       jackhammers, picks, axes, shovels, and pry bars to excavate a trench approximately 6 feet


                                                -3-
       deep, 3 to 4 feet wide, and 6 to 10 feet in length. They moved the excavated material by
       “bucket brigade” from the bedroom to the front sitting area of the apartment.
¶ 11        Between 9 p.m. and 10 p.m., everyone was “pretty much physically drained.” They
       decided to continue the search the next day. Prior to leaving, they boarded up the site and
       posted fully uniformed officers in two marked vehicles to guard the site. One vehicle was in
       back of the apartment, and the other was in front. The vehicles remained stationed there until
       the search team arrived the next day to continue the search.
¶ 12        Meanwhile, police located Joseph Rodriguez, defendant’s friend identified by Rachael
       Gonzalez. They brought him to the police station at around 12 a.m. or 1 a.m. on December
       30, 2009, to assist in the investigation. Detective Golden met with Mr. Rodriguez at the
       police station between 1 p.m. and 2 p.m. on December 30, after having dug again at the
       search site earlier that day. Mr. Rodriguez admitted helping defendant dig a hole into which
       the victim’s remains were placed.
¶ 13        Between 2 p.m. and 3 p.m., Mr. Rodriguez was brought to the search site, took one look
       at the excavated trench in the bedroom, and said, “You’re digging in the wrong spot.” He
       went to the front room, about seven feet from the front door, four to five feet from the east
       wall, tapped his foot on the tile, and said, “You go down about eight feet and you’ll find the
       body of [the victim].” This spot was only about 15 feet from the first excavation site of the
       previous day.
¶ 14        Thus, the Rescue Unit arrived between 4 p.m. and 5 p.m. to excavate an 8- by 10-foot
       trench in the front area pointed out by Mr. Rodriguez. The process required 15 to 20 people,
       took 3 to 5 hours, and was the same as that used in the bedroom. In addition to breaking
       through cement, PVC, and electrical conduit, and moving the material by bucket brigade, the
       team hit very foul smelling water between six to eight feet down.
¶ 15        Sometime between 9 p.m. and 10 p.m., a searcher pulled out a clump of dirt with his
       spade and observed blue cloth material, under which appeared to be a human bone. All
       digging stopped, the search site again was protected overnight by police, and the mobile
       crime lab and medical examiner’s office arrived the next morning, December 31, 2007.
       Ultimately, they recovered very minute particles of clothing attached to the skeletal remains
       of what was later identified through dental records to be the victim. The search, from the
       initial forced entry on December 29, 2007, until the discovery of human remains on
       December 30, 2007, took approximately 36 hours.
¶ 16        On cross-examination, Detective Golden acknowledged that Stitch did not alert in the
       front room, where the victim actually was found, even though the Rescue Unit already had
       core-drilled in that room. He also acknowledged he did not include in his progress report the
       fact that he returned on December 30, 2007, and started digging prior to interviewing Mr.
       Rodriguez.
¶ 17        Detective Golden explained that, although the bedroom excavation did not produce
       positive results, he knew on the morning of December 30, 2007, that Stitch’s “hit” meant
       there was a body somewhere in the apartment. This evidence was buttressed by the
       information from Rachael Gonzalez and her father and, further, by Mr. Rodriguez’s
       information.

                                                -4-
¶ 18       Defendant testified at the hearing that on December 29, 2007, he had had his own set of
       keys to each unit of his father’s apartment building since 2002. His father had owned the
       building for 30 years and defendant helped him maintain and repair the building and also
       collected rent. Defendant collected the rent in late December 2007 because his father was in
       Mexico for three to four months. Defendant and his dog spent many nights in the rear
       basement apartment when he brought female friends there behind his girlfriend’s back. There
       was a dog cage and there “should have been” a bed in the rental unit.
¶ 19       On cross-examination, defendant admitted he did not own the building. In fact, defendant
       acknowledged that, in 2007, he had his own residence at 5917 S. Neenah Avenue in Chicago,
       which he shared with his girlfriend. Defendant could not recall when he last spent the night
       at the rental unit prior to December 29, 2007. He admitted that the apartment was full of
       tools and other equipment, but explained on redirect examination that the tools belonged to
       both defendant and his father equally.
¶ 20       Following all the evidence, defense counsel argued he was not contesting the issuance
       or probable cause sufficiency of the search warrant. Rather, his motion was premised on the
       argument that probable cause dissipated after the search was suspended on the evening of
       December 29, 2007, and that the victim’s body was discovered during a second search on
       December 30-31, 2007, for which an additional search warrant was required. The trial court
       denied defendant’s motion to suppress on the basis that the discovery of the body occurred
       during a “continuation of the original search,” explicitly finding Detective Golden to be
       credible and not “significantly impeached in any way.”
¶ 21       The cause proceeded to a jury trial. The evidence at trial established that the victim was
       last seen alive by his wife, Grace Votteler, on February 5, 2004, when he left the house for
       work in his white Ford Ranger, wearing a white T-shirt, navy coat, and jeans. She last spoke
       to him sometime before noon. The victim, who reglazed bathtubs for a living, was last seen
       alive by his foreman at 3:30 p.m. on February 5, 2004, when he left a project at the
       downtown Hilton Towers.
¶ 22       The victim’s best friend, Keith Maicach, last spoke to the victim via his work phone on
       February 5, 2004, between 12:30 p.m. and 1 p.m., and the victim said he was going to look
       at a painting side job south of Tinley Park for “G,” identified as defendant. Both Mr.
       Maicach and the victim previously had bought cocaine from defendant. The victim also had
       painted defendant’s house in the Midway airport area before.
¶ 23       An active missing persons investigation was begun by the Oak Lawn police department
       on February 7, 2004. On the evening of February 8, 2004, defendant called Ms. Votteler and
       told her that people had been calling him looking for the victim, but that he had not seen or
       talked to the victim. When Ms. Votteler told him that the victim’s cell phone history
       indicated defendant had spoken with the victim on February 5, defendant said the victim had
       called him at work that day but defendant told him to call back later. Defendant said the
       victim had never called back. Defendant told Ms. Votteler that the victim was probably in
       the Bahamas with a girl he had met at a restaurant. Defendant also told Detective
       Mainwaring of the Oak Lawn police department that he had not seen the victim in several
       weeks.


                                                -5-
¶ 24       On February 11, 2004, the victim’s truck was found at 2514 W. Van Buren Street. When
       processed, not a single print was located on the outside of the truck.
¶ 25       Rachael Gonzalez testified that, in the fall of 2003, while still a high school junior at
       Curie High School, she moved into defendant’s house at 5917 S. Neenah Avenue and lived
       there as his girlfriend. She knew the victim, who painted their bedroom in late 2003, and
       Joseph Rodriguez, through defendant. Sometime after defendant told her he suspected the
       victim of stealing $20,000 cash and cocaine from their bedroom, she and defendant saw a
       missing persons report about the victim on the news. In February 2004, defendant tearfully
       confessed to Ms. Gonzalez that he lured the victim to his father’s house on Coulter Street,
       accused the victim of robbing him, shot and killed the victim, and had Joseph Rodriguez help
       him dig a hole and bury the victim in the basement. Defendant threatened Ms. Gonzalez that
       she would end up like the victim if she ever told anyone. Thus, she told no one, including the
       detective who interviewed her on September 10, 2004.
¶ 26       Joseph Rodriguez, defendant’s close childhood friend, testified that, while at defendant’s
       house in the winter of 2003, defendant angrily accused some man who was doing housework
       for them of breaking his basement window and robbing defendant of money and drugs.
       About a week later, defendant, who was “pretty mad,” said it was weird that this same person
       was “passing out drugs” at a New Year’s Eve party.
¶ 27       Defendant called Mr. Rodriguez sometime during the afternoon of February 5, 2004, and
       asked him to come to defendant’s father’s apartment building on Coulter Street and Western
       Avenue. When Mr. Rodriguez arrived, defendant led him to the rear basement apartment,
       which was uninhabited, had a mud/gravel floor, and smelled like a firecracker or welding,
       which defendant said was gunpowder. Mr. Rodriguez saw a white male on the ground
       leaning against the wall, whom defendant identified as “the [expletive] that stole [his]
       money.” Mr. Rodriguez also saw a bullet shell in the hallway. Defendant threatened to kill
       Mr. Rodriguez unless he helped him dispose of the body.
¶ 28       Defendant handed Mr. Rodriguez a shovel and commanded him to dig in the front room,
       a few feet from the front entrance. Mr. Rodriguez dug a 3½- to 4-foot hole, into which
       defendant dumped the body, then filled it back up. Defendant again threatened to kill Mr.
       Rodriguez if he ever told anyone. Defendant subsequently threatened Mr. Rodriguez a third
       time, and then a fourth time, which kept him silent until four years after the murder.
¶ 29       Rachael Gonzalez testified she broke up with defendant in spring 2007 and moved back
       with her parents. Ms. Gonzalez testified that in October 2007, defendant came to her parents’
       house and showed her a newspaper article with a picture of the victim. Defendant demanded
       she move back in with him “because there were other people that helped him commit the
       murder and they didn’t like it that [she] was at home because they were afraid that [she] was
       going to tell someone.” In response, Ms. Gonzalez’s father sent her to her cousin’s house in
       Berwyn.
¶ 30       Rachael Gonzalez’s mother, Patricia Gonzalez, testified that on October 17, 2007,
       defendant came to their house and admitted he “had killed a man and he can live with that,
       but the people that helped him bury him were getting very upset that he didn’t have
       everything under control.” Defendant told Rachael to pack her bags and come back to his


                                                -6-
       home the following morning. Instead of going back with defendant, Rachael went to a family
       member’s house in Berwyn.
¶ 31       Rachael Gonzalez’s father, Arturo Gonzalez, testified that in the fall of 2007, he had a
       conversation with defendant in which defendant stated he was “worried about this person he
       had killed.” Defendant also mentioned to him that he was “worried about DNA and the size
       of the hole, 6 by 8, water being in the hole.” Mr. Gonzalez further testified that at about 7
       p.m. on December 27, 2007, he was at home when defendant came by and said he needed
       to talk. Mr. Gonzalez told defendant he could not talk right now because they were
       celebrating their daughter’s, Sara’s, birthday. Defendant told him to step outside. Mr.
       Gonzalez walked out to the porch and saw that defendant had a gun at his waist. Defendant
       ordered Mr. Gonzalez to get in defendant’s car. Mr. Gonzalez did as he was ordered. Inside
       the car, defendant pointed his gun at Mr. Gonzalez and told him to get his daughter, Rachael,
       on the phone. When he did so, defendant told her to get “over here” or else her dad “gets it.”
       Defendant hung up the phone and told Mr. Gonzalez that if his daughter did not come, he
       would shoot Mr. Gonzalez in the head, kill everyone in the house, and then burn the house
       down.
¶ 32       Mr. Gonzalez testified he then saw a police car in the front of the house, shining a
       spotlight. Defendant saw it too. As defendant looked at the police car, Mr. Gonzalez grabbed
       at defendant’s gun and began wrestling with him. The gun went off two or three times. The
       car door opened and both men fell out. Defendant was arrested and Mr. Gonzalez packed up
       his family and went to his brother’s house.
¶ 33       The police recovered a loaded .38-caliber snub-nosed revolver with three spent casings
       from the driver’s side floor of the car, observed a bullet hole in the floorboard, and recovered
       a plastic bag with seven additional matching bullets in defendant’s pocket. Rachael Gonzalez
       later spoke with police and said defendant told her where the body was buried in the
       apartment building on Coulter Street. The search warrant was obtained on December 28,
       2007, and executed beginning the next day, December 29, 2007.
¶ 34       Detective Michael Hudziak testified he, Detective Golden, Detective McGrath, and
       Investigator Kolacky from the State’s Attorney’s office attempted to serve the search warrant
       by knocking on the rear door of the basement apartment. After receiving no response, they
       forced entry and went inside the apartment. The apartment was uninhabited, containing only
       garbage, tools, and miscellaneous items. The search team remained there that first day,
       working until approximately 10 p.m. or 11 p.m. At that point, they left for the night, handing
       the scene over to Chicago police officers to keep it secure.
¶ 35       The next day, December 30, 2007, after Joseph Rodriguez had shown police the exact
       location of the victim, holes were drilled there, the earth was agitated, and the cadaver dog
       came to see if he noticed any scents; he did not “hit” there. They continued to dig for another
       four or five hours. As Detective Hudziak was digging, he felt a soft area to the side of the
       hole. He “dug down a little bit around it to try to loosen [it] up a little bit and [he] felt some
       sort of fabric.” Detective Hudziak cut through the fabric with a knife, exposing what
       appeared to be a human bone. Detective Hudziak stopped digging. Detective Golden secured
       the scene and advised that he would contact the forensic investigators.


                                                  -7-
¶ 36       Forensic investigators arrived at the search site at approximately 7 a.m. on December 31,
       2007, and the medical examiner arrived later that day at approximately 1 p.m. They extracted
       the remains of a human skeleton and some blue fabric. Specifically, they removed two socks
       that contained bones, a blue coat containing the torso, and a skull. The skeleton was
       autopsied on January 1, 2008, and an X-ray revealed two bullet fragments in the clothing,
       one along the upper left chest from a gunshot wound to the left temporal bone of the skull,
       and one adjacent to a fracture in the left mid-shift of the humerus bone, consistent with
       receiving a gunshot wound. The parties stipulated that the skull of the skeleton was identified
       through a forensic dental examination to be that of the victim. The assistant medical
       examiner testified the cause of death was homicide by multiple gunshot wounds.
¶ 37       Salvador Nevarez, defendant’s father, testified for the prosecution that he managed and
       maintained his father’s (defendant’s grandfather’s) rental apartment building at 2248 W.
       Coulter Street in Chicago. He left defendant in charge on February 1, 2004, while he went
       on a months-long vacation. At that time, the rear basement apartment had wooden floors and
       Mr. Nevarez did not recall if it was occupied at that time. He did recall that the floor beams
       were rotten and that they began preparing in March 2007 for pouring a cement floor in there,
       which was done in June 2007. Defendant did not participate in the project at all.
¶ 38       Defendant testified on his own behalf that he lived with his father until he was 21, and
       then he bought his own house at 5917 S. Neenah Avenue. Rachael Gonzalez moved in with
       him at his house at 5917 S. Neenah Avenue in 2002 and assisted him in selling hydroponic
       marijuana grown in his basement. In the summer of 2003, defendant met Officer Jerome
       Finnegan, when he pulled defendant over. Officer Finnegan stated that he knew who
       defendant was and that defendant had been making a lot of money on Finnegan’s “beat.”
       They entered into an arrangement whereby defendant gave Officer Finnegan $3,500 per
       month in exchange for which Officer Finnegan would make sure defendant was not “busted.”
       They exchanged phone calls setting up the time and place where they would meet to make
       the payments. Ultimately, the payments took place at 2248 W. Coulter Street.
¶ 39       Defendant explained he had access to 2248 W. Coulter Street because he had previously
       made copies of his father’s keys so as to sneak girls to the apartment behind his girlfriend’s
       back and without his father’s knowledge. Defendant admitted he was not supposed to be at
       2248 W. Coulter Street without his father’s permission. Defendant testified he gave Officer
       Finnegan a key to the laundry room in the apartment complex at 2248 W. Coulter Street and
       they began to meet there in mid-late summer 2003.
¶ 40       Defendant testified that someone broke into his house at 5917 S. Neenah Avenue in
       January 2004 and stole weed and $40,000. Defendant reported the robbery to Officer
       Finnegan, because “[h]e was making sure nothing was supposed to happen to that weed.”
       Officer Finnegan and another officer lifted what turned out to be the victim’s fingerprints.
       In late January 2004, Officer Finnegan told defendant he just had “to get [the victim] in a
       certain location” like a “garage or something” to do another paint job and then Officer
       Finnegan would be able to get the victim to “give the money up.” Defendant came up with
       the idea to do it at “one of the apartments, [because] one of the apartments was vacant at that
       time. It was in rehab so-to-speak.”


                                                -8-
¶ 41        Defendant testified Rachael Gonzalez called the victim and arranged for him to come to
       the apartment complex at 2248 W. Coulter Street. Defendant and Ms. Gonzalez met the
       victim there at 6 p.m. on February 5, 2004. Defendant and Ms. Gonzalez walked him inside.
       Officer Finnegan arrived too, went inside, and told defendant and Ms. Gonzalez to step
       outside. After they went outside, defendant heard Officer Finnegan shouting and then heard
       three loud gunshots. Defendant went inside and saw the victim lying on the ground. Officer
       Finnegan ordered defendant to bury the victim. Defendant called Joseph Rodriguez, who
       came and dug the grave and buried the victim.
¶ 42        Defendant testified that on October 2, 2007, he read in the Chicago Sun Times that
       Officer Finnegan had been charged with armed robbery as well as other crimes. He showed
       the article to Ms. Gonzalez, who “freaked out” and went to her mom’s house. On October
       15, 2007, defendant showed Ms. Gonzalez and her mother another newspaper article, which
       said that Officer Finnegan had been taped by an undercover officer saying he had to “do a
       paint job” on four witnesses against him. Defendant tried to convince Ms. Gonzalez to come
       home with him so that Officer Finnegan would not think of her as a “liability,” but Ms.
       Gonzalez “took off” instead.
¶ 43        Defendant testified that on December 27, 2007, he went to the Gonzalez home to bring
       Sara a birthday present. When he went outside and into his car at Mr. Gonzalez’s invitation,
       Mr. Gonzalez pulled a .38-caliber gun on defendant because he was angry defendant had
       gotten his family involved with a dirty cop. They struggled, the gun went off three times, they
       fell out of the car, and the police came and arrested them.
¶ 44        At the close of all the evidence, the jury convicted defendant of first degree murder and
       the trial court sentenced him to 60 years’ imprisonment, plus an additional 25 years for
       personally discharging the firearm that caused the victim’s death. The trial court denied
       defendant’s posttrial and postsentencing motions. Defendant filed this timely appeal.
¶ 45        First, defendant contends the trial court erred by denying his motion to suppress because
       the search of the bedroom apartment violated the fourth amendment. The reviewing court
       accords great deference to the circuit court’s factual findings and credibility determinations
       on a motion to suppress and will reverse those findings only if they are against the manifest
       weight of the evidence. People v. Richardson, 234 Ill. 2d 233, 251 (2009). “This deferential
       standard of review is grounded in the reality that the circuit court is in a superior position to
       determine and weigh the credibility of the witnesses, observe the witnesses’ demeanor, and
       resolve conflicts in their testimony.” Id. However, the reviewing court reviews de novo the
       ultimate question of defendant’s legal challenge to the denial of his motion to suppress. Id.
¶ 46        The fourth amendment to the United States Constitution guarantees the “right of the
       people to be secure in their persons, houses, papers, and effects, against unreasonable
       searches and seizures.” U.S. Const., amend. IV. The fourth amendment generally requires
       a warrant supported by probable cause. People v. Moss, 217 Ill. 2d 511, 518 (2005). As in
       the trial court, defendant here is not contesting the issuance or probable cause determination
       of the search warrant. Rather, defendant argues that probable cause dissipated after the search
       was suspended on the evening of December 29, 2007, and that the victim’s body was
       discovered during a second search on December 30, 2007, for which an additional search


                                                 -9-
       warrant was required.
¶ 47        We disagree. As discussed above, Detective Golden obtained the search warrant on
       December 28, 2007, and it was premised on interviews he conducted that day with
       defendant’s former girlfriend, Ms. Gonzalez, and her father. Ms. Gonzalez stated that four
       years earlier, defendant and Joseph Rodriguez buried the victim’s remains in a hole in the
       interior floor of a basement apartment at defendant’s father’s apartment building at 2248 W.
       Coulter Street. The next day, December 29, 2007, Detective Golden executed the search
       warrant. The focal point of the search was the rear basement apartment in the first building.
       The search team unsuccessfully inspected the cement floor for indications regarding the
       specific location of the body. To facilitate the search, the Rescue Unit core-drilled holes to
       release any potential gases or odors. The process took several hours. Then the cadaver dog,
       Stitch, “hit” on one of the holes, meaning the cadaver remains were somewhere in the
       apartment. After four or five more hours of excavation, everyone was “physically drained”
       according to Detective Golden. A police guard was posted at the apartment and the search
       team left for the night. The next day, Detective Golden met with Joseph Rodriguez, who
       admitted his involvement in the victim’s burial. Between 2 p.m. and 3 p.m. on December 30,
       2009, Mr. Rodriguez was brought to the search site and pointed out the exact spot where they
       had buried the victim. After several more hours of searching at this spot, the search team
       uncovered human remains.
¶ 48        This record indicates that the search team proceeded with diligence on the first day of the
       search, uncovered evidence (the cadaver dog’s “hit”) that the body was indeed somewhere
       in the apartment, but was unable to complete the search that day because the long process of
       excavation had physically drained the searchers. They left for the night, but demonstrated
       their intent to continue the search the next day by boarding up the site and posting overnight
       police guards at both entrances. As the search could not have been completed in a single day,
       the resumption of the search the next day was not a separate search requiring a second
       warrant, but was simply a reasonable continuation of the original search for which no new
       search warrant was required. See United States v. Squillacote, 221 F.3d 542, 557 (4th Cir.
       2000) (where search could not have been completed in a single day, “the subsequent entries
       were not separate searches requiring separate warrants, but instead were simply reasonable
       continuations of the original search”).
¶ 49        The fact that Detective Golden spoke with Mr. Rodriguez between the first and second
       searches, and that Mr. Rodriguez pinpointed the location of the body for the searchers on the
       second day, does not compel a finding that Mr. Rodriguez’s statements should have been
       presented to a judge in support of a new search warrant. Defendant’s argument that Detective
       Golden should have presented Mr. Rodriguez’s statements to a judge is premised on the
       contention that the probable cause for the search had dissipated when the search team left the
       first night without uncovering the body and that Mr. Rodriguez’s statements were necessary
       to establish the probable cause for the subsequent search. We disagree. As discussed, on the
       first day of the search, the cadaver dog hit on one of the holes dug in the cement floor,
       indicating that a body was in fact buried somewhere in the apartment. Thus, contrary to
       defendant’s argument, probable cause had not dissipated when the search was suspended that
       first evening due to physical exhaustion; rather, the cadaver dog’s hit enhanced the probable

                                                -10-
       cause by corroborating the information provided by Ms. Gonzalez and her father to Detective
       Golden. As probable cause for the search had not dissipated, Detective Golden was not
       required to incorporate Mr. Rodriguez’s statement in an affidavit for a second search warrant.
       The initial search warrant remained in effect, the search on the second day constituted a
       reasonable continuation of the initial search, and there was no fourth amendment violation
       here.
¶ 50       We also affirm the denial of the motion to suppress because defendant failed to establish
       a legitimate expectation of privacy in the basement apartment to permit him to contest the
       search. Our supreme court has held that to claim the protection of the fourth amendment, a
       defendant must demonstrate he personally has an expectation of privacy in the place searched
       and that his expectation is reasonable. People v. Rosenberg, 213 Ill. 2d 69, 77 (2004).
       “Whether one has a legitimate expectation of privacy in an area searched is measured by an
       objective standard drawn from common experience.” Id. at 78.
¶ 51       The supreme court has identified the following factors to be considered in determining
       whether defendant has a legitimate expectation of privacy in the place searched or the
       property seized: “(1) property ownership, (2) whether the defendant was legitimately present
       in the area searched, (3) the defendant’s possessory interest in the area searched or the
       property seized, (4) prior use of the area searched or property seized, (5) ability to control or
       exclude others’ use of the property, and (6) a subjective expectation of privacy in the
       property.” Id. Defendant bears the burden of establishing his legitimate expectation of
       privacy that was violated by the challenged search. Id.
¶ 52       In the present case, defendant did not own the apartment building or rent the basement
       apartment at the time of the search; the building was owned by defendant’s grandfather and
       managed by defendant’s father, and the basement apartment was vacant and undergoing
       extensive repairs. Although defendant had previously helped collect rent when his father was
       in Mexico, and claimed to have performed some repairs and stored tools in the basement
       apartment, he had no possessory interest in the area searched. See People v. Rios, 278 Ill.
       App. 3d 1013, 1016 (1996) (“We believe that storing required tools at a worksite until the
       work is completed and making telephone calls is insufficient to vest the defendants with a
       possessory interest in the worksite.”). Also, defendant’s use of the basement apartment for
       romantic trysts was without his father’s permission and afforded him no possessory interest
       or legitimate expectation of privacy. See United States v. Battle, 637 F.3d 44, 49 (1st Cir.
       2011) (“A defendant lacks a legitimate expectation of privacy in a place *** when he does
       not have permission to be present.”). In addition, there is no evidence in the record that
       defendant had any ability to control or exclude others’ use of the apartment. On these facts,
       defendant had no objectively reasonable expectation of privacy in the area searched, and
       therefore he may not claim the protection of the fourth amendment. We affirm the denial of
       defendant’s motion to suppress.
¶ 53       Next, defendant contends the trial court erred by denying his sixth amendment right to
       be represented by his counsel of choice. The sixth amendment guarantees that, in all criminal
       prosecutions, the accused shall have the right to assistance of counsel. U.S. Const., amend.
       VI. This right assures fairness in the adversary criminal process and encompasses both the
       right to effective representation by competent counsel and the right to select and be

                                                 -11-
       represented by one’s preferred attorney. People v. Holmes, 141 Ill. 2d 204, 217 (1990).
       However, the sixth amendment right to counsel is not absolute and may be limited in
       important respects, including the disqualification of counsel where an actual conflict of
       interest, or a serious potential for conflict, exists. Id.; People v. Ortega, 209 Ill. 2d 354, 361
       (2004). A trial court has “substantial latitude” to refuse to allow defendant’s waiver of his
       chosen counsel’s actual or potential conflict of interest. Wheat v. United States, 486 U.S.
       153, 163 (1988). “Trial courts need latitude because they must decide whether to accept a
       proffered waiver before trial, when the ‘likelihood and dimensions of nascent conflicts of
       interest are notoriously hard to predict, even for those thoroughly familiar with criminal
       trials.’ ” Ortega, 209 Ill. 2d at 358-59 (quoting Wheat, 486 U.S. at 162-63). We will not set
       aside the trial court’s decision to disqualify defendant’s chosen counsel unless there has been
       a clear abuse of discretion. Ortega, 209 Ill. 2d at 359. “Generally, a court abuses its
       discretion when its decision is fanciful, arbitrary, or unreasonable to the degree that no
       reasonable person would agree with it.” Id.
¶ 54        Defendant initially had been represented by Sam Adam, Jr. (hereinafter, Junior), and
       Stuart Goldberg. On May 22, 2009, Sam Adam, Sr. (hereinafter, Senior), filed a motion for
       leave to file his appearance as defendant’s counsel. The motion acknowledged that sometime
       in 2008, Senior had represented Salvador Nevarez, the father of defendant, on a single
       occasion when he was interviewed by an assistant State’s Attorney. The motion asserted that
       nothing incriminating as to either defendant or Mr. Nevarez resulted from that single
       interview. The motion further stated that Mr. Nevarez had no objection to Senior’s proposed
       representation of defendant. Senior attached to the motion Mr. Nevarez’s signed, written
       waiver of any conflicts of interest arising from Senior’s prior representation of him. Senior
       also attached defendant’s unsigned waiver of any conflicts of interest arising from Senior’s
       prior representation of Mr. Nevarez.
¶ 55        The State filed a motion to disqualify Senior from representing defendant. In the motion
       to disqualify, the State asserted that on January 16, 2008, Mr. Nevarez appeared at the State’s
       Attorney’s office pursuant to being served with a grand jury subpoena issued as part of the
       ongoing investigation into the victim’s murder. Senior represented Mr. Nevarez and appeared
       with him. Mr. Nevarez, Senior, and the People negotiated and executed a “Use Immunity
       Agreement” for any information Mr. Nevarez provided that related to the offense of
       concealment of a homicide. Mr. Nevarez then submitted to an interview with prosecutors and
       detectives. Senior was present for the entire interview. Mr. Nevarez answered questions
       about his and his family’s ownership of 2248 W. Coulter Street, the maintenance of that
       building, and the access that defendant had to the building in 2004. Mr. Nevarez did not
       testify before the grand jury.
¶ 56        The State further asserted in its motion to disqualify that on January 23, 2008, Alonzo
       Nevarez, defendant’s brother, appeared at the State’s Attorney’s office pursuant to being
       served with a grand jury subpoena issued as part of the investigation into the victim’s
       murder. Senior represented Alonzo and appeared with him. Alonzo, Senior, and the People
       negotiated and executed a “Use Immunity Agreement” for any information Alonzo provided
       relating to the offense of concealment of a homicide or criminal offenses relating to running
       credit checks. Alonzo then submitted to an interview with prosecutors and detectives. Senior

                                                 -12-
       was present for the entire interview. Alonzo answered questions concerning his knowledge
       of the victim, his access to 2248 W. Coulter Street, and his knowledge of Rachael Gonzalez
       and Joseph Rodriguez. Alonzo did not testify before the grand jury.
¶ 57        The State asserted that it anticipated calling Salvador Nevarez as a witness in its case-in-
       chief and that there was the “possibility” Alonzo Nevarez could be called as a rebuttal
       witness. The State noted it had included both names as possible trial witnesses in its answer
       to discovery filed with the court on February 26, 2009.
¶ 58        In support of its motion to disqualify, the State cited People v. Holmes, 141 Ill. 2d 204
       (1990), in which the supreme court considered whether a defense attorney could be removed
       from a case against the defendant’s wishes where the attorney had a conflict of interest. The
       Holmes court stated that the trial court must recognize a presumption in favor of defendant’s
       counsel of choice. Id. at 223. The Holmes court further identified four factors the trial court
       should consider in determining whether the interests threatened by the conflict or potential
       conflict are weighty enough to overcome the presumption: (1) defendant’s right to undivided
       loyalty from his counsel; (2) the State’s right to a fair trial in which defense counsel acts
       ethically and does not use confidential information to attack a State witness; (3) the
       appearance of impropriety should the jury learn of the conflict; and (4) the probability that
       continued representation by counsel of choice will provide grounds for overturning a
       conviction on appeal. Id. at 226-27. In its motion to disqualify, the State argued that, under
       Holmes, defendant’s right to Senior as his counsel of choice was outweighed by the interests
       threatened by the conflict. Specifically, the State first argued that Senior’s loyalty would be
       split between his representation of defendant and his representation of the prosecution
       witnesses, Salvador and Alonzo Nevarez. Second, the State argued its interest in a fair trial
       was a substantial interest that should be assigned “substantial weight in this case.” Third, the
       State argued that Senior’s prior representation of Salvador Nevarez forseeably could come
       to light during his testimony, creating an appearance of impropriety to the members of the
       jury. Fourth, the State argued that if the court accepted defendant’s waiver of conflict-free
       counsel and he was convicted, he would be able to appeal asserting an ineffective assistance
       of counsel claim against Senior.
¶ 59        The State further asserted, “[a]n additional basis for the disqualification of [Senior] is his
       role as a witness to statements made by Salvador and Alonzo Nevarez. Should Salvador
       Nevarez’s testimony be impeached in any way, [Senior] would be the only witness available
       to rehabilitate his testimony (as a live witness or through stipulation). His representation of
       defendant would preclude him from being called as a witness or even mentioned as a witness
       in a stipulation. Therefore, defendant would be refrained from presenting an effective defense
       if [Senior] is representing him.”
¶ 60        After hearing arguments on the motion, the trial court expressly considered the Holmes
       factors, as well as a fifth factor identified by the supreme court in Ortega, 209 Ill. 2d at 362,
       specifically, whether the State legitimately needed to call the witness who creates a conflict
       or whether the State was manufacturing a conflict to prevent defendant “ ‘from having a
       particularly able defense counsel at his side.’ ” Id. (quoting Wheat, 486 U.S. at 163). The trial
       court stated for the record:


                                                  -13-
            “[I]n this case, I don’t think it’s appropriate for the court to rule [that the State does not
            have a need to call Salvador Nevarez]. *** I think there’s a chance, and not a significant
            one, that the jury will learn that [Senior] represented the father of the defendant and
            particularly in regard to this particular investigation. I think there’s a significance [sic]
            chance of that. Again, I don’t know how the testimony is going to go, which direction the
            trial is going to take, but I think there’s a significant chance of that.
                 I have the greatest respect for counsel for both sides actually, and I don’t think
            [Senior] would do anything unethical intentionally, but I have concerns about this
            representation of the State’s witness, particularly in connection with the case, the events
            that are actually the form of the subject matter at trial. I don’t think it looks very good,
            frankly. I think it puts you in a very precarious situation.
                 In regard to the possibility of your continued representation providing some grounds
            for overturning the conviction, I don’t know about that. That’s something that’s way too
            speculative for me to engage in. But I think in balancing these five factors, I think
            particularly since he’s already represented by two counsels, I think the balance would
            have to go to the State.
                 I think that the appearance of impropriety is too great should the jury learn of it, and
            I think it places you in a very difficult position even if you are not cross-examining the
            witness. I just don’t see how you can do that. So your motion to file an appearance is
            denied.”
       Junior and Stuart Goldberg continued to represent defendant.
¶ 61        Thus, the trial court determined a serious potential for conflict arose from Senior’s prior
       representation of State witness Salvador Nevarez in connection with the investigation of the
       victim’s murder. The trial court carefully balanced the five Holmes and Ortega factors and
       determined that the interests threatened by the potential conflict were weighty enough to
       overcome the presumption in favor of defendant’s counsel of choice. A reasonable person
       could conclude, as did the trial court, that the appearance of impropriety would be too great
       if the jury learned Senior had been allowed to represent both a prosecution witness and
       defendant in connection with the same case. Accordingly, the trial court committed no clear
       abuse of discretion in so ruling. We affirm the denial of Senior’s motion for leave to file his
       appearance as defendant’s counsel.
¶ 62        Next, defendant contends his 25-year sentence enhancement for personally discharging
       the firearm that proximately caused the victim’s death (730 ILCS 5/5-8-1(a)(1)(d)(iii) (West
       2010)) violated Apprendi v. New Jersey, 530 U.S. 466 (2000), because “it was not pled in
       the indictment.” In Apprendi, the United States Supreme Court held “[o]ther than the fact of
       a prior conviction, any fact that increases the penalty for a crime beyond the prescribed
       statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt.” Id.
       at 490. The Illinois Supreme Court has noted “[t]he Apprendi rule does not address the
       charging instrument” (People v. Robinson, 232 Ill. 2d 98, 110 (2008)) and has explained:
            “[T]he Supreme Court in Apprendi specifically declined to address the indictment
            question. [Citation.] The Court noted that the defendant *** did not assert a
            constitutional claim based upon the indictment’s failure to charge the sentence-

                                                  -14-
            enhancement factors. Instead, the defendant relied upon the due process clause of the
            fourteenth amendment, which the Court stated has never been construed to make the fifth
            amendment right to ‘presentment or indictment of a Grand Jury’ applicable to the states.
            [Citation.] Indeed, Apprendi’s central holding [citation] makes no mention of any
            indictment right. Instead, as previously noted, it focuses upon the rights to trial by jury
            and proof beyond a reasonable doubt. We therefore reject defendant’s argument that
            Apprendi requires ‘notice of the sentence-enhancing facts.’ ” People v. Thurow, 203 Ill.
            2d 352, 366-67 (2003).
¶ 63        Thus, contrary to defendant’s argument, Apprendi does not require that the sentence-
       enhancing facts (defendant’s personal discharge of the firearm proximately causing the
       victim’s death) be pled in the indictment.
¶ 64        We note that section 111-3(c-5) of the Code of Criminal Procedure of 1963 provides in
       pertinent part that “[n]otwithstanding any other provision of law, in all cases in which the
       imposition of the death penalty is not a possibility, if an alleged fact (other than the fact of
       a prior conviction) is not an element of an offense but is sought to be used to increase the
       range of penalties for the offense beyond the statutory maximum that could otherwise be
       imposed for the offense, the alleged fact must be included in the charging instrument or
       otherwise provided to the defendant through a written notification before trial, submitted to
       a trier of fact as an aggravating factor, and proved beyond a reasonable doubt.” (Emphasis
       added.) 725 ILCS 5/111-3(c-5) (West 2010). The record contains the State’s written
       notification of its intent to seek an extended term pursuant to section 5-8-1(a)(1)(d)(iii) of
       the Unified Code of Corrections (730 ILCS 5/5-8-1(a)(i)(d)(iii) (West 2010)); accordingly,
       the State complied with its statutory notice obligations.
¶ 65        We further note that the sentence-enhancing facts would only have to be pled in the
       indictment if they created a distinct crime. In the case at bar, defendant was charged with first
       degree murder. Our supreme court has held “first degree murder is a single offense–there is
       no separate offense of ‘armed murder’ or ‘enhanced murder.’ ” People v. White, 2011 IL
       109616, ¶ 26. Accordingly, the sentence-enhancing facts need not be pled in the indictment.
¶ 66        Defendant next argues that the State failed to prove the sentence-enhancing elements
       beyond a reasonable doubt, as required by Apprendi, because “there was no evidence at trial
       as to the identity of the shooter.” Since this argument constitutes a challenge to the
       sufficiency of the evidence, we view the evidence in the light most favorable to the
       prosecution and consider whether any rational trier of fact could have found that defendant
       was the shooter. Jackson v. Virginia, 443 U.S. 307, 319 (1979). See People v. Kaszuba, 375
       Ill. App. 3d 262, 266 (2007) (utilizing the Jackson standard when addressing the defendant’s
       argument that the State failed to prove beyond a reasonable doubt that he personally
       discharged a firearm that proximately caused the victim’s death.) Rachael Gonzalez testified
       at trial that defendant confessed to her in February 2004 that he lured the victim to 2248 W.
       Coulter Street, accused the victim of robbing him, “shot and killed” the victim, and had
       Joseph Rodriguez help him dig a hole and bury the victim in the basement. (Emphasis
       added.) Ms. Gonzalez’s testimony was corroborated in large part by her mother and father,
       who each testified that defendant had confessed to killing someone. Ms. Gonzalez’s
       testimony also was corroborated by Joseph Rodriguez, who testified that on February 5,

                                                 -15-
       2004, defendant called him and asked him to come to 2248 W. Coulter Street. When Mr.
       Rodriguez arrived, defendant led him to the rear basement apartment, where Mr. Rodriguez
       smelled something like a firecracker or welding, which defendant said was gunpowder.
       Defendant saw a white male on the ground leaning against the wall, whom defendant
       identified as “the [expletive] that stole [his] money.” Mr. Rodriguez saw a bullet shell in the
       hallway. On defendant’s order, Mr. Rodriguez dug the hole and afterwards saw defendant
       dump the body inside. In addition, the assistant medical examiner testified the victim’s cause
       of death was homicide by multiple gunshot wounds. Viewing all this evidence in the light
       most favorable to the State, any rational trier of fact could find that defendant personally
       discharged a firearm that proximately caused the victim’s death. Accordingly, the 25-year
       sentence enhancement did not violate Apprendi.
¶ 67       For the foregoing reasons, we affirm the circuit court.

¶ 68      Affirmed.




                                                -16-